Name: Decision of the EEA Joint Committee No 61/96 of 22 November 1996 amending Annex VI (Social security) to the EEA Agreement
 Type: Decision
 Subject Matter: labour market;  demography and population;  social protection;  European construction
 Date Published: 1997-03-13

 13.3.1997 EN Official Journal of the European Communities L 71/29 DECISION OF THE EEA JOINT COMMITTEE No 61/96 of 22 November 1996 amending Annex VI (Social security) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex VI to the Agreement was amended by Decision of the EEA Joint Committee No 24/96 (1); Whereas Decision No 160 of 28 November 1995 concerning the scope of Article 71 (1) (b) (ii) of Council Regulation (EEC) No 1408/71 relating to the right to unemployment benefits of workers, other than frontier workers, who, during their last employment, were residing in the territory of a Member State other than the competent State, adopted by the Administrative Commission of the European Communities on social security for migrant workers (2), is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The text of point 30 (Decision No 131) in Annex VI to the Agreement shall be deleted. Article 2 The following point shall be inserted after point 42 (e) (Decision No 156) in Annex VI to the Agreement: 42 (f) 396 D 0172: Decision No 160 of 28 November 1995 concerning the scope of Article 71 (1) (b) (ii) of Council Regulation (EEC) No 1408/71 relating to the right to unemployment benefits of workers, other than frontier workers, who, during their last employment, were residing in the territory of a Member State other than the competent State (OJ No L 49, 28. 2. 1996, p. 31). Article 3 The texts of Decision No 160 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 December 1996, provided that all the notifications required pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 22 November 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 186, 25. 7. 1996, p. 76. (2) OJ No L 49, 28. 2. 1996, p. 31.